Citation Nr: 1027672	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a left eye disability (loss of vision secondary to 
scarring resulting from a retinal detachment), claimed as due to 
Department of Veterans Affairs failure to provide timely 
treatment.


REPRESENTATION

Appellant represented by:	E. Audrey Glover Dichter, 
Attorney


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left eye disability (loss of vision secondary to scarring 
resulting from a retinal detachment), claimed as due to 
Department of Veterans Affairs failure to provide timely 
treatment.

In a May 2008 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an August 
2009 order granted the parties' Joint Motion for Remand (Joint 
Motion), vacating the Board's May 2008 decision and remanding the 
case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the joint motion, the parties agreed that the Board should 
consider and discuss the applicability and impact of Section 
17.143 of Title 38 of the Code of Federal Regulations (C.F.R.) on 
the Veteran's 38 U.S.C.A. § 1151 claim.  

38 C.F.R. § 17.143 (2008) pertained to the transportation of 
claimants and beneficiaries.  The Joint Motion acknowledged that 
this regulation was removed and replaced by 38 C.F.R. § 70.10 on 
July 1, 2008.  In January 2005, subpart (b) of 38 C.F.R. § 17.143 
provided that transportation at government expense shall be 
authorized, subject to the deductible established in 38 C.F.R. 
§ 17.101, for (1) a Veteran or other person traveling in 
connection with treatment for a service-connected disability 
(irrespective of percent of disability); (2) a Veteran with a 
service- connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a Veteran receiving VA pension 
benefits; or (4) a Veteran whose annual income, as determined 
under 38 U.S.C.A. § 1503, does not exceed the maximum annual rate 
of pension which would be payable if the Veteran were eligible 
for pension, or who is unable to defray the expenses of travel.  
38 C.F.R. § 17.143 (b) (2004).  In addition, the authorization of 
transportation at government expense for the four categories of 
Veterans listed is subject to the deductible set forth in 
38 C.F.R. § 17.101.  See also 38 U.S.C.A. § 111.

VHA's Beneficiary Travel Manual, M-1, Part I, Chapter 25, also 
provides policy and procedural instructions under which 
transportation at Government expense may be furnished eligible 
beneficiaries and their attendants traveling to or from VA 
facilities or other places for the purpose of examination, 
treatment or care.  Pursuant to these instructions, authorization 
of travel to an appropriate facility nearest to the beneficiary's 
location shall be made.  Individuals eligible for beneficiary 
travel who elect to obtain medical care from other than the 
nearest appropriate VA health care facility to their location, 
will be paid transportation costs based on the distance from 
their location to the nearest VA health care facility that could 
have provided the care.  Par. 25.04(g)(5).  When the facility 
nearest the applicant's location cannot provide the required 
care, another facility that is feasibly available and has the 
capacity of treating the applicant's disability, becomes the 
nearest appropriate facility.  In those circumstances, the cost 
of travel will be authorized and paid by the facility that 
provides the care.  Chapter 25.04(g)(6).

The regulation published as 38 C.F.R. § 17.143 is of greater 
legal significance than local or other administrative materials, 
such as the VA Manual M-1, which have not, under procedures 
required by the Administrative Procedures Act (APA), undergone 
public notice and comment prior to promulgation and subsequently 
do not carry the force of law.  See 5 38 U.S.C.A. § 706(2)(A).  
The regulation supersedes any other purely administrative 
publication such as the M-1.  See also 38 C.F.R. § 19.5.

The U.S. Court of Appeals for Veterans Claims has recently held 
that VA's regulations "prevent the Board from considering new 
legal theories in the first instance."  Bryant v. Shinseki, --- 
Vet. App. ----, No. 08-4080 (Jul. 1, 2010), (Lance, J., 
concurring) (citing Hickson v. Shinseki, 23 Vet.App. 394, 400-03 
(2010)).  In addition, the Board notes that the Veteran has been 
at a 100 percent disability rating for his service-connected 
schizophrenia since May 1982.  Therefore, it appears that the 
Veteran would have qualified as a beneficiary for transportation 
for treatment of his nonservice-connected eye condition under 
38 C.F.R. §  17.143 (b)(2), as he had a service-connected 
disability rated at more than 30 percent.  

The Veteran has testified that VA informed the Veteran that VA 
treatment was immediately available in Miami, Florida, but that 
he would have to independently arrange for transportation, at his 
own expense.  However, while the January 2005 VA treatment 
records in the claims file reflect that VA medical personnel 
discussed treatment options with the Veteran, including travel to 
the Miami VA Medical Center (VAMC), there is no indication in 
these records as to whether they actually told the Veteran that 
he would be responsible for paying for any of his travel expenses 
or whether VA would reimburse or cover his expenses.  In 
addition, no attempt to obtain a copy of any San Juan VAMC 
policies related to patient travel expenses for treatment has yet 
been made.  Accordingly, the Board finds that a remand is 
necessary, in order to attempt to obtain a copy of any 
beneficiary treatment travel expense policies that the San Juan 
VAMC had or a statement regarding these policies, as they were in 
effect in January 2005. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the San Juan VAMC 
and obtain any policies the facility had 
regarding covering patient travel expenses to 
other VA facilities for care, particularly 
for the period covering January 2005.  If 
these written policies are unavailable, the 
RO should attempt to elicit a statement of 
policy regarding travel expenses in effect 
for the month of January 2005, from an 
official of the San Juan VAMC.  

2.  The RO should consider 38 C.F.R. § 17.143 
and the San Juan VAMC's possible failure to 
provide such eligibility information to the 
Veteran as it relates to his 38 U.S.C.A. 
§ 1151 claim.  The RO must readjudicate the 
claim in light of all pertinent evidence, 
including that which was added since the last 
RO adjudication.  

If the benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide the 
Veteran and his representative the requisite 
time period to respond.  Thereafter, if 
indicated, the case should be returned to the 
Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

